Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                             CASE NO.:

 DEJAN J. BOTHA
 and other similarly situated individuals,

         Plaintiff(s),
 v.



 REPAIR FLORIDA NOW, INC.,
 SHAWN S. ROSSBACH, individually

       Defendants
 _________________________________/

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

         COMES NOW the Plaintiff DEJAN J. BOTHA, and other similarly situated individuals,

 by and through the undersigned counsel, and hereby sues Defendants REPAIR FLORIDA NOW,

 INC., and SHAWN S. ROSSBACH, individually, and alleges:

                            JURISDICTION VENUES AND PARTIES

      1. This is an action to recover money damages for unpaid overtime wages under the laws of

         the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

         U.S.C. § 201-219 (Section 216 for jurisdictional placement) ("the Act").

      2. Plaintiff DEJAN J. BOTHA is a covered employee for purposes of the Act. The Plaintiff

         is a resident of Florida, within the jurisdiction of this Honorable Court. Plaintiff is a

         covered employee for purposes of the Act.

      3. Defendant REPAIR FLORIDA NOW, INC., (hereinafter REPAIR FLORIDA, or

         Defendant) is a Profit Florida corporation, having a place of business in Davie, Broward

                                             Page 1 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 2 of 9




       County, Florida. Defendant was engaged in interstate commerce. Defendant was the

       employer of Plaintiff and others similarly situated within the meaning of Section 3(d) of

       the "Fair Labor Standards Act" [29 U.S.C. § 203(d)].

    4. Individual Defendant SHAWN S. ROSSBACH is the owner/partner/officer and manager

       of Defendant Corporation REPAIR FLORIDA. This individual Defendant is the employer

       of Plaintiff and others similarly situated within the meaning of Section 3(d) of the "Fair

       Labor Standards Act" [29 U.S.C. § 203(d)].

    5. All the actions raised in this Complaint took place in Broward County, Florida, within the

       jurisdiction of this Court.

                                     GENERAL ALLEGATIONS

    6. This cause of action is brought by Plaintiff DEJAN J. BOTHA as a collective action to

       recover from the Defendants overtime compensation, liquidated damages, costs, and

       reasonable attorney's fees under the provisions of Fair Labor Standards Act, as amended,

       29 U.S.C. § 201 et seq (the "FLA or the "ACT") on behalf of Plaintiff and all other current

       and former employees similarly situated to Plaintiff ("the asserted class") and who worked

       in excess of forty (40) hours during one or more weeks on or after March 2021, (the

       "material time") without being adequately compensated.

    7. Defendant REPAIR FLORIDA is a general contractor specializing in home remodeling,

       home repair, and maintenance. REPAIR FLORIDA is located at 351 SW 136th AVE,

       David, Florida 33325, where Plaintiff worked.

    8. Defendants REPAIR FLORIDA and SHAWN S. ROSSBACH employed Plaintiff DEJAN

       J. BOTHA approximately from March 22, 2021, to May 14, 2021, or 8 weeks.




                                           Page 2 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 3 of 9




    9. Plaintiff was employed as a non-exempted, full-time, hourly house employee. Plaintiff had

       duties as a repairman. During the relevant employment period, Plaintiff was paid at the

       wage rate of $20.00 per hour. Plaintiff's overtime should be $30.00 an hour.

    10. While employed by Defendants Plaintiff had a regular schedule. Plaintiff worked 5 days

       per week, from Monday to Friday. Plaintiff clocked in at 7:30 AM, clocked in and out for

       lunch, and clocked out at 7:30 PM or later (minimum 12 hours daily). Thus, every week

       Plaintiff completed a minimum of 60 working hours.

    11. During his employment, Plaintiff was paid correctly for some overtime hours, but not for

       all his overtime hours. Defendants paid Plaintiff at least 16 overtime hours at his regular

       rate. Plaintiff claims that he was not paid at all for at least 10 O/T hours per week, and he

       states that Defendants altered his timesheets to reflect fewer overtime hours and to show

       more lunch hours taken.

    12. Plaintiff clocked in and out, and Defendants were able to keep track of the number of hours

       worked by Plaintiff. Defendants were in absolute control of the hours worked by Plaintiff

       and other similarly situated individuals.

    13. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked over forty (40), in violation of

       Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    14. Plaintiff was paid bi-weekly with checks and paystubs that did show the real number of

       hours worked.

    15. Plaintiff complained verbally and wrote about his missing hours several times, but the

       situation did not change. Finally, on or about May 14, 2021, Plaintiff resigned from his

       position to pursue better working conditions.



                                           Page 3 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 4 of 9




    16. Without the benefit of discovery, Plaintiff will provide a good faith estimate of unpaid

       overtime hours based on his recollections. After discovery, Plaintiff will adjust his

       statement of claim accordingly.

    17. Plaintiff seeks to recover the overtime wages for every hour over 40 that he worked,

       liquidated damages, and any other relief as allowable by law. Plaintiff is also claiming the

       reimbursement of $147.84, covering Sunpass expenses owed to him.

    18. The additional persons who may become Plaintiffs in this action are employees and/or

       former employees of Defendants who are and who were subject to the unlawful payroll

       practices and procedures of Defendants and were not paid overtime wages at the rate of

       time and one half of their regular rate of pay for all overtime hours worked over forty.

                                COUNT I:
              WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
            FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANTS

    19. Plaintiff DEJAN J. BOTHA re-adopts every factual allegation as stated in paragraphs 1-18

       above as if set out in full herein.

    20. Defendants REPAIR FLORIDA was and is engaged in interstate commerce as defined in

       §3(s) of the Act, 29 U.S.C. § 203(s)(1)(B). Defendant is a general contractor providing

       home repair and maintenance services. Defendant has more than two employees directly

       and recurrently engaged in interstate commerce. At all times pertinent to this Complaint,

       the Employer/Defendant operates as an organization that sells and/or markets its services

       to customers from throughout the United States. Employer/Defendant obtains and solicits

       funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

       transmissions going over state lines to do its business, transmits funds outside of the State

       of Florida. Upon information and belief, the annual gross revenue of the



                                             Page 4 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 5 of 9




       Employer/Defendant was always material hereto more than $500,000 per annum.

       Therefore, there is enterprise coverage.

    21. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff and other

       employees similarly situated regularly and recurrently participated in interstate commerce

       within the meaning of the FLSA. Also, Plaintiff handled and worked on goods and

       materials and materials that were moved across State lines at any time during the business.

       Therefore, there is individual coverage.

    22. For the reasons stated above, Defendants, REPAIR FLORIDA must comply with

       the overtime wage requirements of the FLSA.

    23. Defendants REPAIR FLORIDA and SHAWN S. ROSSBACH employed Plaintiff DEJAN

       J. BOTHA approximately from March 22, 2021, to May 14, 2021, or 8 weeks.

    24. Plaintiff was employed as a non-exempted, full-time repairman. During the relevant

       employment period, Plaintiff was paid a wage rate of $20.00 per hour. Accordingly,

       plaintiff's overtime should be $30.00 an hour.

    25. While employed by Defendants Plaintiff had a regular schedule. Plaintiff worked 5 days

       per week, from Monday to Friday, a minimum total of 60 hours weekly.

    26. During his employment, Plaintiff was paid correctly for some overtime hours. However,

       he was not paid for all his overtime hours. Defendants paid Plaintiff at least 16 overtime

       hours at his regular rate. In addition, Plaintiff claims that he was not paid for at least 10

       overtime hours per week. Plaintiff states that Defendants altered his timesheets to reflect

       less overtime hours and to show more lunch hours taken.




                                           Page 5 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 6 of 9




    27. Plaintiff clocked in and out, and Defendants were able to keep track of the number of hours

       worked by Plaintiff. Defendants were in absolute control of the hours worked by Plaintiff

       and other similarly situated individuals.

    28. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of time

       and one-half his regular rate for every hour that he worked over forty (40), in violation of

       Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 207(a)(1).

    29. Plaintiff was paid bi-weekly with checks and paystubs that did show the real number of

       hours worked.

    30. The records, if any, concerning the number of hours worked by the Plaintiff and those

       similarly situated and the compensation paid to such employees should be in possession

       and custody of Defendants. However, upon information and belief, Defendants did not

       maintain accurate time records of days and hours worked by Plaintiff and other employees.

       Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

    31. Defendants never posted any notice, as required by the Fair Labor Standards Act and

       Federal Law, to inform employees of their federal rights to overtime and minimum wage

       payments. Defendants violated the Posting requirements of 29 U.S.C. § 516.4.

    32. Before the completion of discovery and the best of Plaintiff's knowledge, at the time of the

       filing of this Complaint, Plaintiff's good faith estimate of unpaid overtime wages is as

       follows:

       * Please note that these amounts are based on preliminary calculations. Thus, these figures
       would be subject to modifications after discovery.

           a. Total amount of alleged unpaid O/T wages:

               Two Thousand Five Hundred Sixty Dollars and 00/100 ($2,560.00)

           b. Calculation of such wages:

                                            Page 6 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 7 of 9




               Total weeks of employment: 8 weeks
               Total relevant weeks: 8 weeks
               Total hours worked: 60 hours weekly
               Regular rate: $20.00 / half-time $10.00
               Regular rate $20.00 x 1.5 = $30.00 an hour
               O/T rate: 30.00 an hour

               1.- Half-time overtime for 16 hours

               $10.00 x 16 O/T hours= $160.00

               2.- Overtime for 8 weeks

               O/T rate $30.00 x 10 Overtime hours=$300.00 weekly x 8 weeks=$2,400.00

               Total #1 and #2=$2,560.00

           c. Nature of wages (e.g., overtime or straight time):

               This amount represents unpaid overtime wages.

    33. At all times, the Employers/Defendants failed to comply with Title 29 U.S.C. §207 (a) (1).

       In that, Plaintiff and those similarly situated performed services and worked in excess of

       the maximum hours provided by the Act, but no provision was made by Defendants to

       properly pay them at the rate of time and one half for all hours worked over forty hours

       (40) per workweek as provided in said Act.

    34. Defendants knew and/or showed reckless disregard of the provisions of the Act concerning

       the payment of overtime wages as required by the Fair Labor Standards Act and remain

       owing Plaintiff and those similarly-situated these overtime wages since the commencement

       of Plaintiff's and those similarly situated employee's employment with Defendants as set

       forth above, and Plaintiff and those similarly situated are entitled to recover double

       damages.




                                           Page 7 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 8 of 9




    35. At the times mentioned, individual Defendant SHAWN S. ROSSBACH was, and is now,

        the owner/director and manager of Defendant Corporation REPAIR FLORIDA. Individual

        Defendant SHAWN S. ROSSBACH had absolute operational control of REPAIR

        FLORIDA. Individual Defendant SHAWN S. ROSSBACH was the employer of Plaintiff

        and others similarly situated within the meaning of Section 3(d) of the "Fair Labor

        Standards Act" [29 U.S.C. § 203(d)]. In that, this individual Defendant acted directly in the

        interest of REPAIR FLORIDA in relation to its employees, including Plaintiff and other

        similarly situated individuals, and he is jointly and severally liable for Plaintiff's damages.

    36. Defendants REPAIR FLORIDA and SHAWN S. ROSSBACH willfully and intentionally

        refused to pay Plaintiff overtime wages at the rate of time and one-half his regular rate, as

        required by the law of the United States and remain owing Plaintiff these overtime wages

        since the commencement of Plaintiff's employment with Defendants as set forth above.

    37. The Plaintiff has retained the law offices of the undersigned attorney to represent him in

        this action and is obligated to pay a reasonable attorneys' fee.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff DEJAN J. BOTHA and those similarly situated respectfully requests that

 this Honorable Court:

        A. Enter judgment for Plaintiff DEJAN J. BOTHA and other similarly situated individuals

           and against the Defendants REPAIR FLORIDA and SHAWN S. ROSSBACH based

           on Defendants' willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et

           seq.; and

        B. Award Plaintiff DEJAN J. BOTHA actual damages in the amount shown to be due for

           unpaid overtime compensation for hours worked in excess of forty weekly, with



                                             Page 8 of 9
Case 0:21-cv-61559-AHS Document 1 Entered on FLSD Docket 07/29/2021 Page 9 of 9




            interest; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                         JURY DEMAND

         Plaintiff DEJAN J. BOTHA demands trial by a jury of all issues triable as of right by a

 jury.

 Dated: July 29, 2021

                                                  Respectfully submitted,


                                                  By: _/s/ Zandro E. Palma____
                                                  ZANDRO E. PALMA, P.A.
                                                  Florida Bar No.: 0024031
                                                  9100 S. Dadeland Blvd.
                                                  Suite 1500
                                                  Miami, FL 33156
                                                  Telephone: (305) 446-1500
                                                  Facsimile: (305) 446-1502
                                                  zep@thepalmalawgroup.com
                                                  Attorney for Plaintiff




                                            Page 9 of 9
